Citation Nr: 1808200	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected right knee disabilities.

2.  Entitlement to service connection for degenerative changes of multiple toes of the right foot, claimed as secondary to service-connected right knee disabilities.

3.  Entitlement to an increased rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a March 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, continued a 10 percent rating assigned to the service-connected left knee disability.  The Veteran appealed the 10 percent rating assigned to the left knee disability to the Board. 

This appeal also stems from January 2014 and December 2014 rating actions issued by the above RO.  By a January 2014 rating action, the RO, in part, reopened a previously denied claim for service connection for a right ankle disability, to include as secondary to service-connected right knee disabilities, and denied the underlying service connection claim on its merits.  By that rating action, the RO also denied service connection for degenerative changes of several toes of the right foot.  By a December 2014 rating action, the RO denied entitlement to TDIU.  The Veteran appealed the RO's January 2014 and December 2014 rating actions to the Board. 

In June 2015, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  
In November 2016, the Board reopened the service connection claim and remanded the Veteran's claims for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case with regard to the claims.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDINGS OF FACT

1.  A diagnosed right ankle disability has not been shown during the course of the appeal.  

2.  The Veteran's current degenerative changes of multiple toes of the right foot are not proximately due to, the result of or aggravated by his service-connected right knee disabilities.  

3.  The Veteran's left knee disability has been manifested by flexion to 110 degrees and extension to 0 degrees, effusion and locking, without moderate or severe instability or subluxation.

4.  The Veteran is not unable to secure or follow substantially gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right ankle disorder, claimed as secondary to the service-connected right knee conditions, are not met.  38 U.S.C. § 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.310 (2017).  

2.  The criteria for establishment of service connection for degenerative changes of multiple toes of the right foot, claimed as secondary to service-connected right knee disabilities are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

3.  The criteria for a rating in excess of 10 percent or for an additional, separate compensable rating for traumatic left knee injury with chronic strain and early degenerative changes are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes (DCs) 5003, 5257 (2017).

4.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155; 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in October 2014. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection Claims 

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background

In addressing the appeals of entitlement to service connection for a right ankle disability, claimed as secondary to service-connected right knee disabilities and entitlement to service connection for degenerative changes of multiple toes of the right foot, claimed as secondary to service-connected right knee disabilities, the Board presents the factual history for both in one discussion.

On an August 1999, Report of Contact, the Veteran reported right foot impairment.  

On an October 1999 Statement in Support of Claim, the Veteran reported popping and cracking in his ankle.  

At a November 1999 VA examination, the Veteran reported that he was in a motor vehicle accident while in service and that he sustained an injury to his right knee.  The Veteran reported no symptoms of abnormalities of his right foot.  The examiner noted that the Veteran's right ankle snapped with rotation motions.  The examiner indicated that there was no swelling or limp and that the Veteran transferred and moved easily.  The examiner assessed snapping right ankle, likely resulting from the tendons passing about the ankle joint.  X-ray of the ankle and foot were unremarkable.  The examiner opined that the Veteran's snapping of the right ankle was not an uncommon finding and was not related to the residuals of his service-connected disorders.  

On a March 2001 VA Form 9, the Veteran reported that his ankle pain had increased and prolonged standing affected stability.  

A May 2001 VA x-ray of the right ankle was negative and normal gait was reported.  

At a June 2001 Decision Review Officer hearing, the Veteran testified that he had not been diagnosed with a right ankle disorder, but that pain and sensations of popping were due to his altered gait.  

At a June 2003 VA examination, the examiner noted no effusion or bony exostosis.  X-rays of the right ankle showed a plantar calcaneal spur, with no acute abnormality involving the right ankle.  

In a November 2003 Addendum opinion, the examiner noted that the Veteran reported that he was involved in a motor vehicle accident in 1980.   The examiner indicated that while significant knee disease could cause an abnormal gait and ankle pain, there was no evidence on multiple examinations of record to suggest that this was the case.  The examiner noted that the heel spur finding was considered insignificant as they were common and not usually painful unless associated with plantar fasciitis.  The examiner indicated that there was no association between knee injuries and heel spurs.  The examiner reported that it was not likely that the heel spur was the result of the previous injury, nor was the ankle pain related to the heel spur.  The examiner noted that it was unlikely that the Veteran's ankle pain was being caused by his previous knee injury.  The examiner indicated that from the examinations and x-rays in the Veteran's chart, there was no significant demonstrated problem with the ankle, other than complaints of pain.  

At a January 2004 VA examination, the Veteran reported that he was involved in a motor vehicle accident in service in 1980 and ejected from the vehicle, sustaining a significant right knee injury.  The examiner indicated that minimal degenerative joint disease of the right ankle was found not to be due to the service-connected right knee condition.  The examiner noted that the Veteran had very mild degenerative changes of the right ankle which were not uncommon for his age.  X-rays revealed no evidence of a calcaneal spur.  The examiner opined that even if a spur were present at the site of the plantar fascia attachment of the calcaneus, this would not be related to his service-connected right knee conditions.  

At a May 2004 Decision Review Officer hearing, the Veteran reported problems with his right ankle beginning in 1998 or 1999, about eighteen years after his motor vehicle accident knee injury.  The Veteran noted that he could hear his ankle popping when he turned the ankle.  

On an April 2013 VA Radiology Report, the Veteran reported right ankle pain.  X-rays of the ankle were unremarkable.  

On an April 2013 VA Orthopedic Clinic Outpatient Note, the Veteran reported right knee and right ankle pain.  The Veteran indicated that he felt that his right ankle pain was directly related to his knee problems.  The Veteran noted that his ankle was turning out and that his shoes demonstrated wear on the outer edge of the heel.  The Veteran indicated that he wore a Velcro brace on his right ankle and shoe inserts.  The examiner noted that the Veteran's right ankle was cool, without swelling or bruising and that his right shoe demonstrated wear on the outer edge of the heel which would be seen with ankle inversion.  The examiner's impression indicated degenerative changes and flexion deformities involving multiple toes; mild degenerative changes, first metatarsophalangeal joint.  The examiner's assessment was right ankle pain.  The examiner noted that it seems likely that the Veteran's ankle pain was related to degenerative changes seen on x-ray, and that it could certainly be exacerbated by the degenerative arthritis in his knees.   

On a May 2013 VA Orthopedic Consultation, the Veteran reported right ankle pain.  The examiner noted that the Veteran ambulated with a mild antalgic gait.  

On a July 2013 VA Orthopedic Clinic Outpatient Note, the examiner noted mild degenerative changes in the right ankle.  

At an August 2013 VA examination, the Veteran reported a long history, more than ten years, progressive right foot stiffness and pain.  The examiner diagnosed the Veteran with degenerative changes and flexion deformities involving multiple toes; mild degenerative changes, first metatarsophalangeal joint.  The examiner reported that the current medical examination (including x-ray examination) was not sufficient to confirm that the Veteran experienced progressive degenerative changes of multiple toes in the right foot.  The examiner opined that that the Veteran's degenerative changes and flexion deformities involving multiple toes, noted in April 2013 x-rays are less likely than not proximately due to his service-connected right knee conditions.  The examiner also indicated that the Veteran's degenerative changes of multiple toes are less likely as not aggravated by the service-connected right knee conditions.  

At a September 2013 VA examination, The examiner opined that there was no medical evidence that the Veteran had a chronic, ongoing and significant antalgic gait affecting the right foot or ankle as a result of his right knee conditions.  

At a March 2014 VA Rheumatology Consultation, the Veteran reported right ankle pain for the past five years.  

At a July 2014 VA examination, The examiner opined that the Veteran did not have documentation of a severe chronic abnormal gait as due to his service-connected knee conditions and, therefore, it was less likely as not that the Veteran's ankle condition was caused or the result of his service-connected knee condition.  

On a September 2014 VA physical therapy assessment, the Veteran reported that he had a history of right ankle/calf pain since he had injured his right knee in an in-service motor vehicle accident, and that he had sustained significant trauma to the right lower extremity during the 1980 in-service motor vehicle accident, to include the ankle and knee that had caused significant altered neurodynamic and nerve irritation.  

At a June 2015 Board videoconference hearing, the Veteran reported that he first noticed an altered gait in the 1990s and especially from 2005 to the present.  

On a June 2015 VA Internal Medicine Attending Note, the Veteran reported leg pain, particularly on the right, and pain in his feet, bilaterally, worse on the right.  The examiner noted that x-rays have been negative on the right toes and ankle x-rays have been negative for joint disease. 

At a July 2017 VA Ankle examination, the Veteran reported that he was involved in a motor vehicle accident and ejected from the passenger seat in 1980.  The Veteran struck his head and injured his right knee.  The Veteran reported the constant use of a right ankle brace for stability.  X-rays revealed no degenerative or traumatic arthritis and were normal.  The examiner opined that the Veteran's right ankle disability was less likely than not (less than 50 percent probability) proximately due to or the result of or was aggravated by the Veteran's service connected right knee condition.  The examiner noted that the Veteran complained of pain regarding the right ankle, but x-rays conducted in July 2017 did not show degenerative joint disease and physical examination of the ankle in July 2017 showed the ligaments to be intact with stability.  The examiner reported that no right ankle disability was diagnosed at that time.  The examiner noted that the Veteran's right knee injuries were not shown to be causal for ankle conditions.  The examiner indicated that the weight of the objective data does not support the belief that "favoring" or limping i.e., having an antalgic gait, adversely affects other extremities or the ipsilateral extremity.  The examiner noted that this sequence was less likely as not causal for any disability condition.  The examiner reported that the September 2014 VA physical therapy assessment that the Veteran sustained significant trauma during his motor vehicle accident in 1980, including right ankle and knee that had significantly altered neurodynamic and nerve irritation was not supported by the current examinations.  

At a July 2017 VA Foot examination, the Veteran reported that he was involved in a motor vehicle accident and ejected from the passenger seat in 1980.  The Veteran struck his head and injured his right knee.  X-rays revealed no degenerative or traumatic arthritis and were normal.  The examiner noted that the etiology of the Veteran's degenerative joint changes was not clear and it could be due to trauma with a fracture across a joint line, but that traumatic degenerative joint disease declares itself and it is diagnosed in a few years after the event without a large temporal gap as in this case.  The examiner indicated that the most likely cause of any right foot multiple toe degenerative changes was degenerative joint disease which is causally associated with the aging process.  The examiner opined that the Veteran's degenerative changes of multiple toes of the right foot was less likely than not (less than 50 percent probability) proximately due to or the result of or was aggravated by the Veteran's service-connected right knee condition.  The examiner noted that there was no objective data to support the contention that a condition in one knee will affect the toes of either foot.  The examiner indicated that the weight of the objective data does not support the belief that "favoring" or limping i.e., having an antalgic gait, adversely affects other extremities or the ipsilateral extremity.  The examiner noted that this sequence was less likely as not causal for any disability condition. 

C.  Analysis 

Right Ankle 

The Veteran asserts that he has a right ankle disability that has been caused or aggravated by a service-connected disability.  Specifically, he argues that his service-connected right knee disability has caused or aggravated his right ankle condition.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current diagnosis of a right ankle disability, service connection for a right ankle disorder cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board finds that the competent, credible, and probative evidence does not establish that the Veteran has a current right ankle disorder.  

Although the Veteran has reported right ankle pain on multiple occasions, the July 2017 examiner found no current diagnosis associated with the Veteran's right ankle.  X-rays were normal.  Crucially, the July 2017 examiner found that with regard to the May 2013 VA treatment report reflecting that the Veteran had a mild antalgic gait, the examiner indicated that the weight of the objective data does not support the belief that "favoring" or limping, i.e., having an antalgic gait, adversely affects other extremities or the ipsilateral extremity.  The examiner noted that this sequence was less likely as not causal for any disability condition.  With regard to the September 2014 VA physical therapy assessment that the Veteran sustained significant trauma during his motor vehicle accident in 1980, including right ankle and knee that had significantly altered neurodynamic and nerve irritation, the July 2017 examiner noted that the September 2014 assessment was not supported by the current examinations.  

The Board has also carefully considered the Veteran's lay statements attributing his current right ankle disorder to a service-connected disability.  He is competent to describe his symptoms and the events surrounding his reported right ankle disorder, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1367-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Board does not find the Veteran competent to relate the symptoms of his current right ankle disorder to his service-connected right knee conditions.  Such inquiries are within the province of trained medical professionals because they involve complex medical issues and not something capable of lay observation, such as varicose veins, ringing in the ears, or a broken leg.  Moreover, as detailed above, the competent medical opinions of record weigh significantly against a finding that the Veteran has a current right ankle disorder. 

In summary, the competent medical evidence of record weighs against a finding that the Veteran's has had a current right ankle disorder at any time during the course of the appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Right Foot/Toe Disabilities

The Veteran asserts that degenerative changes of multiple toes of the right foot have been caused or aggravated by a service-connected disability.  Specifically, he argues that his service-connected right knee disabilities have caused or aggravated his degenerative changes of multiple toes of the right foot.  

Service connection is currently in effect for right knee instability due to medial and anterior collateral ligament damage and residuals of right knee injury with degenerative arthritis.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative changes of multiple toes of the right foot on a secondary basis.  Because the question of whether a disability such as degenerative changes of multiple toes of the right foot is related to another disorder, such as right knee instability and arthritis, is a medical question requiring expertise, the Board relies in particular upon the July 2017 VA examiner's report.  That report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The examiner offered a clear rationale for his opinion that the Veteran's degenerative changes of multiple toes of the right foot was less likely than not (less than 50 percent probability) proximately due to, the result of or aggravated by the Veteran's service-connected right knee disabilities.  The examiner noted that the etiology of the Veteran's degenerative joint changes was not clear and it could be due to trauma with a fracture across a joint line, but that traumatic degenerative joint disease declares itself and it is diagnosed in a few years after the event without a large temporal gap as in this case.  The examiner indicated that the most likely cause of any right foot multiple toe degenerative changes was degenerative joint disease which is causally associated with the aging process.  Moreover, the examiner noted that there was no objective data to support the contention that a condition in one knee will affect the toes of either foot.  The examiner indicated that the weight of the objective data does not support the belief that "favoring" or limping i.e., having an antalgic gait, adversely affects other extremities or the ipsilateral extremity.  The examiner noted that this sequence was less likely as not causal for any disability condition.  

The examiner relied on both the Veteran's medical records and reported history and the examiner's own medical expertise.  The examiner offered a clear and comprehensive rationale for his conclusion.  Thus, the Board finds persuasive the absence of competent medical evidence to support a finding of a nexus between the Veteran's degenerative changes of multiple toes of the right foot and his service-connected right knee disabilities.  

The Board has also carefully considered the Veteran's lay statements attributing his current Veteran's degenerative changes of multiple toes of the right foot disorder to a service-connected disability.  He is competent to describe his symptoms and the events surrounding his foot/toe disability, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1367-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Board does not find the Veteran competent to relate the symptoms of his current degenerative changes of multiple toes of the right foot to his service-connected right knee conditions.  Such inquiries are within the province of trained medical professionals because they involve complex medical issues and are not something capable of lay observation, such as varicose veins, ringing in the ears, or a broken leg.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for degenerative changes of multiple toes of the right foot, claimed as secondary to service-connected right knee disabilities.  Therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  

III.  Increased Rating for Left Knee Disability

A.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Diagnostic Code 5003 (degenerative arthritis), states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent evaluation requires slight recurrent subluxation or lateral instability, and a 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to a noncompensable evaluation is assigned for limitation of flexion to 60 degrees.  Limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable evaluation and limitation of extension to 10 degrees warrants a 10 percent evaluation.  Limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

B.  Factual Background

At a February 2010 VA Joints examination, the Veteran reported constant bilateral knee pain.  Physical examination of the left knee reveals range of motion of flexion from zero degrees to 115 degrees.  The left knee extension was a full zero degrees.  There was tenderness over anserine bursa, popliteal fossa, and gastrocnemius.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, or instability.  The knee joint was stable with no anterior and posterior, medial or lateral laxity, and McMurray's test, Drawer Test, and Lachman's test were negative.  Muscle strength was 5/5.  

On a January 2011 VA Internal Medicine Outpatient Note, the Veteran reported pain in the left knee that increased upon standing.  

On a January 2011 VA Physician Emergency Department Note, the Veteran reported left knee pain that started acting up about a month ago.  On physical examination, the left knee showed mild swelling and tenderness over the medial pro tib area, and no warmth, redness, or effusion.  

On a March 2011 VA Joints Examination, the Veteran reported that his left knee became more painful with walking and standing within the last year.  The Veteran noted that he had a baseline of pain 6-7/10 in the left knee all the time and that standing to get up out of a chair and standing for prolonged periods of time increased the pain.  The Veteran indicated that he would have to shift his weight around to try to reduce the pain.  The Veteran reported that he would bend over at the waist in order to retrieve an object off the floor and that he would very rarely bend the knee.  The Veteran noted that lifting a 40 pound bag would increase his bilateral knee pain.  On physical examination, the Veteran noted the use of a neoprene left sleeve brace, right knee brace, and occasional use of a cane.  Physical examination of the left knee revealed range of motion of flexion from zero degrees to 110 degrees.  The left knee extension was a full zero degrees.  There was tenderness to direct palpitation of medial aspect of patella and of small medial and lateral infra-patellar effusions.  There was effusion on the small medial and lateral infra-patellar.  There was no edema, redness, heat, inflammation, abnormal movement, or instability.  The knee joint was stable with no anterior and posterior, medial or lateral laxity, and McMurray's test, Drawer Test, and Lachman's test were negative.  Muscle strength was 5/5.  X-rays revealed mild tricompartment degenerative changes, most severe at the medial femorotibial joint space.  

On a May 2011 VA Orthopedic Surgery Consultation, the Veteran reported bilateral knee pain.  The Veteran noted that his left knee pain was so bad that he could not walk this past winter and spring.  On physical examination, the left knee showed trace effusions.  Left knee flexion was to 125 degrees and left knee extension was full.  X-rays revealed mild pseudogout and chondrocalcinosis in both knees.  

On an April 2013 VA Orthopedic Surgery Outpatient Note, range of motion was zero to 110 degrees and both knees were cool without effusion.  

On a February 2014 VA Orthopedic Surgery Outpatient Note, the Veteran reported bilateral knee pain over the medial joint line, increasing with weight bearing.  On physical examination, left knee range of motion was zero to 125 and there was no effusion.  

On a December 2014 VA Knee and Lower Leg examination, left knee range of motion was extension zero to 120 and flexion 120 to zero.  Muscle strength was 5/5.  Joint stability test in the left knee was normal.  There was no evidence of recurrent patellar subluxation or dislocation. The knee joint was stable with no anterior and posterior, medial or lateral laxity, and McMurray's and Lachman tests were negative.  The Veteran did not have a meniscal condition in the left knee.  The Veteran reported wearing bilateral knee braces and occasional use of a cane.  

On a June 2015 VA Internal Medicine Attending Note, the Veteran reported bilateral knee pain.  The examiner noted that the Veteran received steroid injections in both knees. 

On a May 2016 VA Knee and Lower Leg Conditions examination, the examiner diagnosed bilateral knee joint osteoarthritis.  On physical examination, left knee flexion was zero to 110 degrees and left knee extension was 110 to zero degrees.  Muscle strength was 5/5.  The examiner noted no muscle atrophy or ankylosis.  The knee joint was stable with no anterior and posterior, medial or lateral laxity, and McMurray's test was negative.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have a meniscal condition in the left knee.

On a July 2017 VA Knee and Lower Leg Conditions examination, the Veteran reported constant left knee pain, increased with climbing stairs and prolonged standing.  The Veteran noted that both of his knees lock three to four times per week and there was effusion in each knee annually.  The examiner diagnosed bilateral knee joint osteoarthritis.  The Veteran reported flare-ups, increasing with cold, damp, weather, prolonged standing or stair climbing, and overuse.  The Veteran reported the use of bilateral knee braces.  On physical examination, range of motion was left knee flexion zero to 110 degrees and extension 110 to zero degrees.  The examiner noted that there was no evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue or evidence of crepitus.  Muscle strength was 5/5.  The examiner indicated that there was no muscle atrophy or ankylosis.  There was negative McMurray test, Lachman and anterior and posterior drawer.  The knee joint was stable with no anterior and posterior, medial or lateral laxity.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have a meniscal condition in the left knee.  X-rays revealed left knee tricompartmental (extensive) degenerative joint disease, signs of chondrocalcinosis or pseudogout or CPPD (calcium pyrophosphate dihydrate) crystal deposition disease.  

C.  Analysis 

The Veteran asserts that he should be in receipt of a higher rating for his left knee disability as it is more severe than that which is reflected by the current rating assigned.  

The Veteran's left knee disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, DCs 5003-5257.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen).

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Regarding instability under DC 5257, based on the record evidence, a separate rating is not warranted.  In this regard, there are no objective findings demonstrative of moderate recurrent subluxation or lateral instability.  Instead, treatment records and VA examination reports in February 2010, March 2011, December 2014, May 2016, and July 2017 all indicate negative joint stability tests for instability, recurrent subluxation or dislocation throughout the appeal period.  The February 2010, March 2011, December 2014, May 2016, and July 2017 VA examiners all indicated that there was no evidence of any instability or subluxation, and while the Veteran reported constant pain, swelling, locking, and effusion of the left knee at that time, he specifically denied instability.  

These findings indicate that a rating based on recurrent subluxation or lateral instability is not warranted, as the evidence does not demonstrate recurrent subluxation or lateral instability. 

Moreover, a higher disability rating based on other potentially applicable rating criteria is not warranted because the evidence does not demonstrate ankylosis or malunion of the tibia and fibula with marked knee disability.  Diagnostic Codes 5256, 5262. 

In addition, at no time during this claim has the Veteran had compensable limitation of flexion or compensable limitation of extension, such that separate ratings would be warranted under Diagnostic Codes 5260 or 5261 for the left knee disability.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004; cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  His current 10 percent rating was based on noncompensable limitation of motion with x-ray evidence of arthritis, under Diagnostic Code 5003.

The Board emphasizes that despite the Veteran's subjective complaints of pain, swelling, and locking, these symptoms have not resulted in limitation of extension or flexion to a degree such that a disability rating higher than that already assigned for the left knee disability is warranted at any time.  In addition, the objective medical evidence does not reflect any functional loss beyond what is already contemplated by the assigned 10 percent rating due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination following repetitive motion, which the Veteran was able to perform on VA examinations.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.

The Board has considered the assertions by the Veteran pertaining to his left knee.  He is competent to attest to the symptoms he experiences.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher or separate rating than that assigned for the left knee disability, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  TDIU

A.  Law and Regulations

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  In such cases, the case should be submitted to the Director, Compensation service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

B.  Factual Background 

At a July 1995 VA examination, the Veteran reported that he was not working.  

At a September 1997 VA examination, the Veteran reported that he had essentially been unemployed since separation from service in 1981 and that he was the caretaker of his parents and their property in Iowa.  

At a March 1998 VA examination, the Veteran reported that he graduated high school and that he completed two years of college.  The Veteran indicated that he was currently unemployed/self-employed for the last ten years.  The Veteran noted that he previously worked as an over-the-road semi-truck driver for a periods of years after his discharge from service.  The examiner opined that the Veteran's service-connected disabilities were not sufficient to preclude him from obtaining meaningful and gainful employment.  The examiner noted that it was more likely that the Veteran could not return to his previous employment, driving semi-trucks, due to the requirements of using his right leg; with appropriate rehabilitation, it was more likely than not that the Veteran would be able to return to gainful employment.  

On a November 2003 Addendum opinion, the Veteran reported that he had not worked since 1989.  

At a January 2004 VA examination, the Veteran reported that he was unemployed and that he sells art work periodically.  

On an August 2010 Hepatitis C Clinic Note, the Veteran reported that he worked as a school bus driver year round.  

On a March 2011 VA Joints examination, the Veteran reported that he was working as a school bus driver for the past six to seven years.  The Veteran noted that he had lost three days in January 2011 for acute left knee pain.  The Veteran indicated that the school bus accelerator pedal was less stiff than a truck accelerator and that it usually did not provoke much increased right knee pain.  The Veteran noted that his left knee became sore when he needed to walk the length of the bus or go down the steps to exit the bus.  

On a May 2011 Orthopedic Surgery Consultation, the Veteran reported working as a school bus driver.  

At an August 2013 VA Foot examination, the examiner opined that the Veteran's foot disability impacted his ability to work because the Veteran experienced periodic tiredness and bilateral instability.  

On a November 2014 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in February 2012 as a part-time school bus driver.  The Veteran indicated that his highest level of education was three years of college.  

On a December 2014 VA Hepatitis examination, the examiner opined that the Veteran's hepatitis C did not impact his ability to work.   

On a December 2014 VA Back examination, the examiner opined that the Veteran's back disability did impact his ability to work.  The examiner indicated that the Veteran could not stand or walk for prolonged periods of time or do any repetitive bending, lifting or twisting.  

On a December 2014 VA Knee and Lower Leg examination, the examiner opined that the Veteran's knee disabilities impacted his ability to work.  The examiner noted that he would not recommend any occupation for the Veteran that required prolonged standing and walking during an eight hour shift.  

On a January 2015 VA Hepatitis C examination, the examiner concluded that it was unknown if the Veteran's liver condition impacted his ability to work.  

On a February 2015 Request for Employment Information in Connection with Claim for Disability Benefits, Westonka Bus Service reported that the Veteran worked from November 2006 to February 2012 as a part-time school bus driver.  The Veteran noted that he worked five hours a day and thirty hours a week.  Westonka Bus Service indicated that the Veteran was terminated for not following the company policy more than once.  

On a May 2015 VA Form 9, the Veteran reported that his service-connected disabilities, in total, preclude him from working at any job.  He noted that he was unable to stand or even sit for any period of time due to his disabilities.  He indicated that he had not worked since February 2012 because his disabilities caused him daily pain.  

At a June 2015 Board videoconference hearing, the Veteran reported that he last worked in 2012, part time, as a school bus driver.  He noted that he would get very tired during his periods of work.  The Veteran indicated that he worked over thirty hours a week.  He reported that he decided to quit his job so that he would not get into an accident.  He noted that he had a little over two years of college education.  He indicated that he drove semi-trucks in the 1980s and that he had to back out of that job because his leg was falling asleep.   

On a May 2016 VA Knee and Lower Leg examination, the examiner opined that the Veteran's knee disabilities impacted his ability to work.  The examiner noted that the Veteran had limited ability for extended walking or standing.  

On a May 2016 VA Hepatitis C examination, the examiner opined that the Veteran's hepatitis C did not impact his ability to work.  

On a May 2016 VA Back examination, the examiner opined that the Veteran's knee disabilities impacted his ability to work.  The examiner noted that he would not recommend any occupation for the Veteran with prolonged sitting, standing or walking.  The examiner indicated that the Veteran could not lift more than ten to twenty pounds and that he could not be employed in an occupation that required repetitive bending or lifting.  

On a March 2017 VA Back examination, the examiner opined that the Veteran's back disability impacted his ability to work.  The Veteran reported that he was okay walking with a slow pace and breaks, standing limited to two minutes, and sitting limited to ten minutes if he can change positions for a moment.  

On a July 2017 VA Back examination, the examiner opined that the Veteran's back disability impacted his ability to work.  The examiner noted that the Veteran's back disability prevented him from pursing his chosen vocation of commercial driver and nursery worker.  The examiner indicated that the Veteran is considered permanently disabled by the Social Security Administration.  

On a July 2017 VA Knee and Lower Leg examination, the examiner opined that the Veteran's knee disabilities impacted his ability to work.  The examiner noted that the Veteran's knee disabilities prevented him from pursing his chosen vocation of commercial driver and nursery worker.  The examiner indicated that the Veteran is considered permanently disabled by the Social Security Administration.  

On a July 2017 VA Peripheral Nerves Conditions examination, the examiner opined that the Veteran's peripheral nerve disabilities did not impact his ability to work.  

On July 2017 VA Functional Occupational Impairment Questions, the examiner opined that the Veteran was functionally impacted solely by his service-connected disabilities in that he was not able to do very heavy, heavy or moderate level work.  The examiner found that the Veteran was able to do light and sedentary work.  The examiner indicated that the Veteran's service-connected disabilities did not prevent him from maintaining gainful employment.  The examiner noted that the types of employment that the Veteran could perform were desk work, operating and answering telephones, or doing any work that does not require prolonged standing and allowed him to shift his position when seated.  The examiner indicated that this type of work would include working with phones, word processing, use of computers, or other sedentary work.  

C.  Analysis 

The Veteran has been awarded service connection for right knee instability, rated at 30 percent disabling; degenerative arthritis of the thoracic lumbar spine, rated at 20 percent disabling; right lower femoral nerve radiculopathy, rated at 20 percent disabling; residuals of right knee injury with degenerative arthritis, rated at 10 percent disabling; traumatic left knee injury with chronic strain and early degenerative changes, rated at 10 percent disabling from May 24, 2016; tinnitus, rated at 10 percent disabling; hepatitis C, rated 20 percent disabling prior to May 24, 2016, and at 10 percent disabling from May 24, 2016; left lower femoral nerve, rated at 10 percent disabling; and bilateral hearing loss, rated at zero percent disabling.  The combined rating for all of his service-connected disabilities is 70 percent prior to February 23, 2017, and 80 percent from February 23, 2017.  Thus, his service-connected disabilities do not meet the schedular criteria for assignment of a TDIU, as he does not have at least one disability rated at 40 percent or more.  38 C.F.R. §4.16(a).

The remaining consideration is whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") for the period on appeal.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Initially, the Board notes that the Veteran has three years of a college education and he reported his post-service work as a semi-truck driver and a school bus driver.  

Also, the Veteran had generally been shown to be working or at least to have the ability to work.  In this regard, during the March 1998 VA examination, the Veteran reported that he previously worked as a semi-truck driver for a period of years after separation from service and that he was currently unemployed/self-employed as the caretaker for his parents.  Similarly, on a November 2014 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked part-time as a school bus driver in February 2012.  On a February 2015 Request for Employment Information in Connection with Claim for Disability Benefits, Westonka Bus Service reported that the Veteran worked from November 2006 to February 2012 as a part-time school bus driver, five hours a day and thirty hours a week.  Westonka Bus Service indicated that the Veteran was terminated for not following the company policy more than once.  Thus, the March 1998 examination and the November 2014 Application for Increased Compensation Based on Unemployability and the  February 2015 Request for Employment Information in Connection with Claim for Disability Benefits indicated that the Veteran could work or at least had the ability to work during all or a portion of the time period at issue. 

Additionally, a review of the evidence of record shows that the Veteran has not been unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  The Veteran was provided with a VA hepatitis examination in December 2014 at which time the examiner found that the Veteran's hepatitis C did not impact his ability to work.  Additionally, the December 2014 VA Back examiner opined that the Veteran's back disability did impact his ability to work.  The examiner indicated that the Veteran could not stand or walk for prolonged periods of time or do any repetitive bending, lifting or twisting, but the examiner did not find that the Veteran could not work.  The December 2014 VA Knee and Lower leg examiner opined that the Veteran's knee disabilities did impact his ability to work.  The examiner noted that he would not recommend any occupation for the Veteran that required prolonged standing and walking during an eight hour shift but the examiner did not find that the Veteran could not work.  

Similarly, the May 2016 VA Knee and Lower Leg examiner opined that the Veteran's knee disabilities impacted his ability to work.  The examiner noted that the Veteran had limited ability for extended walking or standing.  However, the examiner did not find that the Veteran could not work.  

On a May 2016 VA Back examination, the examiner opined that the Veteran's knee disabilities impacted his ability to work.  The examiner noted that he would not recommend any occupation for the Veteran with prolonged sitting, standing or walking.  The examiner indicated that the Veteran could not lift more than ten to twenty pounds and that he could not be employed in an occupation that required repetitive bending or lifting.  He also ultimately determined that the Veteran could work.  

Additionally, the March 2017 VA Back examiner opined that the Veteran's back disability impacted his ability to work.  The Veteran reported that he was okay walking with a slow pace and breaks, standing limited to two minutes, and sitting limited to ten minutes if he can change positions for a moment.  This examiner also found that the Veteran could work.  

Taking into account the Veteran's education and occupational background, the Board finds that the evidence does not establish that the Veteran's service-connected disabilities render him unemployable.  Although there is no disputing that the Veteran's service-connected disabilities interfere with some types of work, there is no indication that all, or even most, employment is beyond his capacity.  The July 2017 examiner opined that the Veteran was able to secure or maintain substantially gainful light and sedentary employment, to include desk work, operating and answering telephones, or doing any work that does not require prolonged standing and allowed him to shift his position when seated.  The Board again points out that the Veteran has two years of a college education.  In conclusion, the requirements for award of a TDIU due to service-connected disabilities have not been met for the period on appeal.  Thus, the Board will not refer this matter to the Director of Compensation Service for extraschedular consideration.

In making this determination, the Board has considered the Veteran's contentions.  It is found, however, that the medical evidence is of greater probative value, as it resulted from examination of the Veteran and clinical evaluation of his functional capacity and ability.

While the Board does not wish to minimize the nature and extent of the Veteran's multiple disabilities, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56


ORDER

Entitlement to service connection for a right ankle disability, claimed as secondary to the service-connected right knee disabilities, is denied.  

Entitlement to service connection for degenerative changes of multiple toes of the right foot, claimed as secondary to service-connected right knee disabilities, is denied.  

Entitlement to an increased rating in excess of 10 percent or a separate rating for a left knee disability is denied.

Entitlement to a TDIU is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


